Citation Nr: 1629377	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1. Entitlement to a compensable rating prior to November 22, 2010, and a rating in excess of 10 percent effective from November 22, 2010, for traumatic brain injury (TBI) with headaches.

2. Entitlement to a rating in excess of 10 percent prior to September 30, 2014, and a rating in excess of 30 percent effective from September 30, 2014, for service-connected migraine and tension headaches.

3. Entitlement to an effective date prior to May 16, 1996, for the grant of service connection for TBI.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted service connection for traumatic brain injury (TBI), to include headaches, and assigned a 0 percent rating, effective from May 19, 1996, and a 10 percent rating, effective November 22, 2010.  The appeal is in the jurisdiction of the VA Regional Office (RO) in St. Louis, Missouri.

In the prior remand, the Board discussed the procedural history giving rise to the issue of entitlement to a higher rating for migraine and tension headaches.  The Veteran's prior appeal addressed at the Board included, for some time, an issue of entitlement to service connection for residuals of a head injury and also an issue seeking an increased rating for hypertension "with headaches."  During the course of that appeal, service-connection was awarded for TBI "with headaches" and the Veteran's service-connection awards were recharacterized to contemplate headaches as part of the TBI rather than part of the hypertension pathology.  When that prior appeal was before the Board for the fifth time in October 2011, the Board recognized an issue of "Entitlement to separate compensable evaluation for headaches" and remanded that matter for further development.  The hypertension rating issue was resolved with a final Board decision at that time.  Thereafter, in a December 2011 rating decision, a separate 10 percent rating was awarded for migraine and tension headaches, effective from May 1996, the same effective date as assigned for the award of service connection for TBI; this is consistent with the Board's understanding that the headaches issue was the remainder of the TBI service connection claim.  The Board also noted that the December 2011 rating decision and an accompanying December 2011 supplemental statement of the case (SSOC) indicated that the RO recognized an appeal seeking a higher rating for the service-connected migraine and tension headaches.  The Board found that this may be reasonably understood as a result of the fact that the TBI rating issue on appeal includes symptoms of headaches and the separate rating for migraine and tension headaches may be considered to be part and parcel of that increased rating appeal.  The Board also found that the issue of entitlement to an increase of the separate rating assigned for migraine or tension headache was on appeal arising essentially as part of the Veteran's appeal for higher disability ratings for his TBI (that also includes its own headache symptoms).

In August 2014, the Board remanded this matter to obtain pertinent VA treatment records dated since February 2012; schedule the Veteran for a TBI residuals examination to include an opinion as to whether he has headaches as a subjective manifestation of TBI and/or headaches as a manifestation of the separately service-connected headaches disorder; contact the Veteran to clarify if he wanted a hearing; and issue an SOC addressing the issue of entitlement to an earlier effective date for the grant of service connection for TBI.  Review of the record shows there was substantial compliance with the August 2014 remand directives and no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

By November 2014 rating decision, the RO granted a 30 percent rating for migraine and tension headaches, effective from September 30, 2014.  The Veteran continued his appeal for a higher rating for migraine and tension headaches.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's TBI with headaches has been manifested by no greater than mild (Level 1) impairment of any cognitive function, as well as subjective symptoms of headaches and memory loss.

2. Throughout the appeal period, the Veteran's service-connected migraine and tension headaches manifested no more than characteristic prostrating headaches, and those headaches have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3. The Veteran filed an original claim of service connection for dementia (later characterized as TBI with headaches) on January 17, 1995.

4. The earliest date of the claim for service connection for dementia (later characterized as TBI with headaches), January 17, 1995, is later than the date entitlement arose.


CONCLUSIONS OF LAW

1. Resolving any reasonable doubt in the Veteran's favor, prior to November 22, 2010, the criteria for an initial 10 percent rating, but no more, have been met for the Veteran's TBI with headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2015). 

2. For the entire appeal period, the criteria for a rating in excess of 10 percent for TBI with headaches have not been met.  38 U.S.C.A. §1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2015).

3. Resolving any reasonable doubt in the Veteran's favor, prior to September 30, 2014, the criteria for a 30 percent rating for the service-connected migraine and tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

4. For the entire appeal period, the criteria for a rating in excess of 30 percent for the service-connected migraine and tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

5. The criteria for the assignment of an earlier effective date of January 17, 1995, but no earlier, for entitlement to service connection for TBI with headaches, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in November 2010.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  VA examinations were obtained in January 2005, December 2010, December 2011, and September 2014, each of which included a review of the claims folder and a history obtained from the Veteran.  Examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA  examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Private treatment records showed that in November 1995, the Veteran was hospitalized for detoxification, and it was noted that he had a history of memory loss with possible dementia, and that he was disabled because of this.  He reported he had noticed both short term and long term memory loss over the last 15 years.  The impressions included headaches secondary to drinking/alcohol.

Private treatment records showed that the Veteran was hospitalized several times from January 1996 through March 1996 for detoxification.  In January 1996, it was noted that he had depression, hallucinations, headaches, tremors, sweats, and irritability, all secondary to withdrawal symptoms.  It was also noted that he had a history of dementia and memory loss due to head injuries and chronic alcohol and drug use.  It was noted that his overall memory and cognition were fairly intact.  The Veteran reported he got headaches from withdrawal, and the impressions included tension headaches due to withdrawal.  In March 1996, the Veteran was seen for complaints of headaches, the impression was cephalgia and he was advised to see his primary care physician.  It was noted that he had been shot in the head twice while in the service and had multiple head traumas, frequent headaches, hypertension, muscle cramps and diarrhea.  On another occasion in March 1996, he complained of multiple severe headaches, "all the time" over the past several months.  

On a VA examination in April 1999, the Veteran reported he was not working because of headaches.  The examiner noted that throughout the examination the Veteran was reportedly noncompliant and antagonistic, and provided information poorly.  The examiner noted that the Veteran described having headaches occurring every day, sometimes as many as two to three times, and each lasting two to three hours, but that on other occasions, he might have longer headaches, but only twice a day.  The examiner noted that the Veteran was not able to describe his level of comfort in the interval between his headaches, and that he reported that headaches occurred at any time of day or night, including at bedtime when it kept him from falling asleep.  He described the headache pain as frontal and temporal, and reported that headaches were made worse when someone told him that something was not true and were relieved by walking in fresh air.  He took acetaminophen 4 to 10 times a day.  He could not provide any other information about causal, aggravating, or alleviating factors for his headaches.  On objective examination it was also noted that the Veteran's sense of smell was intact bilaterally, his visual fields, acuity, media, and arterioles were unremarkable, and his speech was mumbled.  The examiner noted it was not possible to get the Veteran to talk loud enough to evaluate articulation.  He had no difficulty swallowing, hearing was intact, and he had no manifestations of vestibular incompetence.  His neck flexion was powerful, and his tong appeared to be normal in color, palpitation, and movement.  Posture, tone, power, coordination, and the pattern of skilled movement was normal, and the Veteran was observed to walk in normal manner and maintain balance when standing on either foot with eyes open.  Reflexes were symmetrical and equal.  The examiner indicated that the headaches which the Veteran described did not fit any diagnostic category, they were not migraines, and they did not appear to have a consistent relationship at the present time to the level of his blood pressure.  The examiner opined that in reviewing the precipitating, aggravating, and alleviating factors, and the frequency, severity, duration, and character of the headaches, it was clear these headaches were part of the personality disorder noted in 1988.  The examiner indicated that the Veteran's statements pertaining to memory loss, dementia, etc. could not be taken seriously until he had been kept in a drug-free atmosphere for a long enough period to exclude interference from drugs.  

On a VA examination in January 2005, the examiner indicated that the Veteran was not working and noted that the Veteran reported he was not able to remember, got mixed up, and claimed he had dementia, but that the Veteran remembered that the current examiner had examined him several years earlier, although he was not sure exactly when.  With respect to his history, the examiner noted that the Veteran was in general evasive when asked specific questions, and he made little if any eye contact, and was unreliable in providing history.  The Veteran reported having daily headaches, which were exactly like the ones, which he had reported at the VA examination in April 1999.  On objective examination, the Veteran's personal hygiene was described as deplorable.  The examiner was not able to see a scar in the Veteran's hair but noted that there were multiple scars about his forehead, face and other portions of his body consistent with the repeated trauma.  Palpation of his skull disclosed no area of abnormality.  His sense of smell was intact, and it was noted that his optic nerves could be seen and appeared normal as were there vessels.  Eye movements as noted were full, central vision appeared to have been adequate, and his facial expression, sensation and power of jaw movement were normal. Clinical hearing was intact, there were no indicators of vestibular incompetence, his speech was normally articulated, he swallowed without difficulty, and he moved his tongue in a normal manor and neck flexion was powerful.  Posture, tone, power, coordination and the pattern of skilled movement were unremarkable, he walked in a natural manner, he was able to maintain his balance standing on either foot with his eyes open, but maintained balance poorly when standing with his feet together and his eyes both open and closed - tending to totter in one direction or another.  He could rise to heels and toes, could squat and rise without assistance, and maintained the direction of gait when walking forward with his eyes closed, but when walking backward with them closed and opened, he could not perform tandem gait satisfactorily owing to poor balance.  Reflexes were in general symmetrical, plantar responses were absent, and his appreciation of pinprick touch temperature position and vibration appeared to have been intact except for diminished appreciation of pinprick from the mid metatarsal arch to the tips of his toes.  He stood with his spine erect.  An attempt was made to perform a formal mini mental status examination, and the examiner noted that during this, the Veteran was inattentive and frequently chattered.  He knew that he was on the first floor of what he called VA Hospital and knew the location of the hospital.  He knew that the month was January, but was not sure of the date, and he knew the season was winter and the year was 2004, but was not sure of the day of the week.  The examiner opined that the Veteran's headaches were not the result of hypertension, and were not the result of the head injuries, which the Veteran claimed to have had, but which had left him with no residual of any type in terms of behavioral abnormality.  The examiner also opined that the Veteran's performance on the mini mental status examination was compatible with an incomplete education, noting that the Veteran's behavior remained organized and purposive, and he was able to manipulate people around him.  The examiner concluded there was no evidence that the incident of April 1982 in service caused any disease, disorder, dysfunction, or secondary degeneration of any portion of his nervous system, including his brain and cranial nerves.  

On a VA examination in November 2010, the Veteran reported that his headache pattern began in the early 1980s, and he reported having transient neural deficits described as bright visual flashing, followed by transient visual disturbances, bilaterally occurring at that time.   He was not hospitalized for this and his vision did return normally without-residuals.  Since that time, no focal neural deficits have been described.  The Veteran described his headache pattern as bitemporal, throbbing, not associated with aura, not particularly associated with triggers, slowly building, and with no nausea or neural deficits described.  He reported that the headaches occurred frequently, at least 5-6 times a week.  He reported that his headache pattern seemed to be worsened during stressful times.  The examiner noted that a review of the records revealed that in the 1990s, the Veteran participated in cognitive and memory testing, and his IQ was determined to be in the borderline range of functioning and his memory testing was commensurate with his cognitive abilities.  For present history, it was noted that the Veteran had two small business that he independently operated, but that his business were largely dependent upon the weather.  He regularly attended AA groups and aftercare groups, and reported he had been sober since December 2008.  Socially, he got along with people and did not have any problems interacting with others.  He denied difficulties with anger or aggression, and denied depression symptoms, but noted he had some anxiety symptoms.  He reported he frequently lost his belongings, which caused him frustration, and described that his mother managed his daily activities, helped remind him of appointments, cooked for him and managed his money, and that without her he would not be able to make it.  He reported that stuff slipped his mind and that he often forgot what he was doing, and that he used repetition to accommodate for his memory problems.  

Further, on the November 2010 VA examination, the Veteran was found to be alert and oriented, and his concentration was age appropriate with no hyperactivity or impulsivity.  The Veteran asked for the clinician's name several times during the examination and settled on referring to the clinician as "doc".  His recall was found to be fair to poor, and mental manipulation abilities were poor, but were more adept for crystalized information (such as counting backward from 20 to 1).  His reasoning abilities were fair, his thoughts were goal-directed, and his speech was unremarkable.  His cranial nerves were intact, deep tendon reflexes were symmetrical, and he had no gross neurosensory deficits.  The impressions included cephalgia pattern, mixed, migraine component described, as well as chronic muscle tension cephalgia component.  The examiner opined that it was less likely than not that the Veteran's headaches were causal1y related to hypertension.  It was also noted that the examiner was requested to determine whether the Veteran exhibited clinically significant symptoms of a non-psychotic organic brain disorder (dementia), secondary to a head injury sustained in service.   The diagnostic impressions included cognitive disorder and borderline intellectual functioning.  The examiner noted that it was not clear as to the origins and extent of the Veteran's memory problems.   The examiner also noted that there did appear to be some evidence of cognitive and memory deficits, however, identifying the exact origins of these deficits was precarious, particularly given his history of ongoing drug/alcohol abuse and head injuries experienced throughout his life.  The examiner found that given the Veteran's limited cognitive capacities, his memory deficits were consistent with his cognitive delay and would not be indicative of dementia, but rather a cognitive disorder diagnosis was more appropriate, which would suggest decreased central nervous system (CNS) functioning secondary to a general medical condition (post-concussive syndrome.  The examiner noted that the Veteran's cognitive functioning prior to the 1982 head injury was not clear, but that his job as a court reporter and E6 would suggest he exhibited enough cognitive functioning to serve in a commanding role was indicative of a higher level of cognitive functioning.  The examiner noted that as a result of the head injury, the Veteran was diagnosed with post-concussive syndrome, which was diagnosed when an individual experiences a cerebral concussion (loss of consciousness), impairment in cognitive functioning, and neurobehavioral symptoms (headaches) secondary to a head injury, and that typically these symptoms abate within one year of the head injury.   The examiner noted, however, that there have been ongoing reports of sleep difficulties, headaches, dizziness, and personality change., which can be attributed to post-concussive syndrome.  The examiner noted that it was possible that the Veteran's reported difficulties and subsequent decreased cognitive and memory function was a result of his head injury, but also noted that his diagnoses was convoluted by his ongoing history of drug and alcohol abuse, despite his recent sobriety.  The examiner opined that it was at least as likely as not that the Veteran's cognitive and memory difficulties were secondary to his head injury in service.  

On a VA DBQ examination for headaches in December 2011, the Veteran reported his headaches began about 15 years ago, and that the headaches were located in the occipital and upper neck area, and involved throbbing pain, and some light sensitivity, and nausea.  He reported that the headaches lasted from 1 hour to the entire day, but that frequently he woke with minor headaches that resolved on their own.  He reported that more severe headaches happened 2 or 3 times a week, and that headaches were provoked by stress, anger, anxiety, and lack of sleep.  He gained relief from deep breathing, medication, withdrawing from the stressful situation, and attending pain classes.  He reported he injured his head on active duty when he suffered a glancing gunshot wound to the head.  He reported he was briefly unconscious and that he awoke in the hospital.  He reported he also injured his head in 1980 when he slipped at home, hit his face on the tub and had his front teeth were knocked out, and was rendered unconscious until he woke up at home.  He also reported two post-service head injuries in 1987 and 2006.  The examiner noted that the Veteran presented a written statement of his words, and made reference to distractibility, anxiety, relationship problems, light sensitivity, and memory difficulties, and also reported he had an episode in his left arm in which it became numb and tingling and he reportedly lost use of the arm for two weeks, but no evaluation was ever done.  He reported no double vision or loss of vision except when using alcohol, and no change in his sense of smell or hearing, chewing or swallowing problems, or bowel or bladder control problems.  His general health presented no problems with his neck, breathing, heart, stomach, liver, gallbladder or intestines.  It was noted that his mental status was evaluated with the Montreal Cognitive Assessment (MOCA), and findings were considered within normal range.  The examiner noted that the Veteran did have a headache condition, and that the headaches would be classified as migraine and tension headaches.  It was also noted that the Veteran experienced pulsating throbbing pain on both sides of the head that was worsened with physical activity, and also experienced nausea and sensitivity to sound.  His headaches lasted usually less than one day, and were located at the top of the head, both sides of the back of the head, and in the upper neck.  It was also noted that the Veteran had characteristic prostrating attacks of migraine headache pain, that generally occurred 2 or 3 times per week, but he did not have prostrating attacks of non-migraine headache pain.  Examination also revealed a scar on the Veteran's scalp that was not tender and did not appear to contribute to his headaches.  The examiner noted that the Veteran did not have any pertinent physical findings, complications, conditions, signs and/or symptoms connected with the headache diagnosis.  The examiner opined that the Veteran's headaches impacted his ability to work because the headaches limited his concentration, and that when the headaches were severe he was unable to carry on his daily work activities.  The examiner noted that the claims file indicated that the Veteran received treatment for headaches numerous times prior to the identified TBI, and that on that basis, the medical record supported the headaches as being a separate diagnosis from the TBI.

VA treatment records show that in an August 2012 entry, it was noted that the Veteran had poor memory and did not remember all his problems and that he had headaches for many years (since a bullet injury to head) that were bi-temporal and throbbing, and lasted all day.  It was noted that sleeping helped relieve the headaches.  He also had photophobia and phonophobia.  He took medication to control his headaches.  It was also noted that the Veteran's VA vocational rehabilitation counsellor reported that the Veteran had had a comprehensive independent living (IL) assessment completed in his home and the IL assessment recommended that the Veteran should be referred to OT or PT for evaluation to determine effective mobility and /or cognitive aids to increase his level of independence as he had a difficult time keeping track of appointments, phone numbers, and reminding himself to do things.  It was noted that the Veteran had been referred to OT already, and that the occupational therapist also recommended referral to a speech language pathologist (SLP).  The SLP noted that due to incidence of a previous brain injury and interest in higher tech cognitive aids, the Veteran was told there would be involvement of a SLP who focused on cognitive rehab/aids following brain injuries.  

VA treatment records further showed that in August 2012, the Veteran underwent neuropsychological testing and the impressions included no cognitive diagnosis on Axis I warranted due to limited validity.  He had been referred for a neuropsychological evaluation because according to mail received from a VA vocational rehabilitation counsellor, the Veteran had a comprehensive
Independent living assessment (IL) completed in his home and the IL assessment advised that the patient has a difficult time keeping track of appointments, phone numbers, and reminding himself to do things.  Regarding his cognitive functioning, the Veteran described his memory as "terrible", and noted problems in recalling recent events unless they are big events or occurred in the past few days.  He indicated more positive recall of remote events, and reported that his concentration was not as bad as his memory.  He reported he noticed these cognitive problems since the early 1980s and stated they were getting worse, but was unable to provide additional details about the progression of his cognitive problems.  He endorsed current independence with basic ADLs and medication management although indicating that he forgets medication doses.  He receives assistance from his mother with financial management.  It was noted that the Veteran was not currently engaged in full-time employment and was unable to estimate when he last worked full time, but reported being involved in a gift basket and BBQ business.  He described prior work in the area of general labor and medical admissions/file clerk, and was enrolled in the VA's Compensated Work Therapy program and worked one year at the VA.  In an October 2012 speech pathology note, the Veteran's diagnosis was listed as cognitive impairment.  It was noted that he was administered the Rivermead Behavior Memory Test-Extended (RBMT-E), and he scored an overall profile score of 14/48 which was noted to be in the severe memory range.  The Veteran was interested in a prosthetic cognitive aid such as an IPod Touch and also interested in the CogSmart program.  In September 2013, he reported that his concentration was not always good.  

VA treatment records further showed that in psychiatry notes dated in February 2014 and May 2014, the Veteran reported he was doing alright, was not depressed, and was functioning.  He reported his pains were better, except for headaches.  Mental status examination revealed he had good concentration,  In a mental health outpatient treatment note dated in October 2014, the Veteran reported he was experiencing depressive symptoms that included feeling tired all the time, low energy, poor concentration, and off and on poor sleep.  In a psychiatry note dated in October 2014, it was noted that the Veteran had stabilized from his depression, but he also reported he had been feeling tired all the time and had poor memory and had to go back and forth to get what needs because he cannot remember.  In November 2014, he was seen for a cough and congestion and on review of systems he denied problems with concentration, mood changes, and headaches.  

On a VA DBQ examination of residuals of TBI dated in September 2014, it was noted that the Veteran had a TBI in April 1982.  In assessing the facets of TBI-related cognitive impairment and subjective symptoms, the examiner noted that there were no complaints of impairment of memory, attention, concentration, or executive functions, the Veteran's judgment was normal, his social interactions were routinely appropriate, he was always oriented to person, time, place, and situation, he had normal motor activity, his visual spatial orientation was normal, he had no subjective symptoms or neurobehavioral effects, he was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language, and he had normal consciousness.  In response to the question of whether the Veteran had any subjective symptoms, or any mental, physical or neurological conditions, or residuals attributable to a TBI, the examiner responded "yes" and noted that the Veteran had headaches, including migraine headaches.  The examiner noted that the Veteran did have scars related to TBI, but these scars were not painful or unstable.  The examiner noted that neuropsychological testing was performed in September 2014, and that the Veteran's "MOCA screen" was normal.  The examiner opined that none of the Veteran's residual conditions attributable to TBI impacted his ability to work.  The examiner concluded with noting that the Veteran had a gunshot wound to the head in 1982 followed by chronic headaches that ended his career in the Coast Guard.

On the VA DBQ headaches examination in September 2014, it was noted that the Veteran had been diagnosed with a post-traumatic headache condition in 1982, and that he had headaches ever since.  He reported pulsating or throbbing head pain, and that the pain was localized to one side of his head.  He experienced other symptoms associated with headaches including sensitivity to light and sound.  He reported that the duration of his typical head pain was less than one day and was on the left side of the head.  He reported having characteristic prostrating attacks of headache pain once every month.  The examiner opined that the Veteran did not have prostrating and prolonged attacks of headache productive of severe economic inadaptability.  It was noted that the Veteran did have a scar related to his TBI that was not painful or unstable, and was less than 39 square cm (6 square inches).  The examiner opined that the Veteran's headache condition did impact his ability to work because his he had to miss work when his headaches became severe.

III. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. TBI with Headaches

Residual disability of traumatic brain injury (TBI) is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045, which provides that there are three main areas of dysfunction that may result from traumatic brain injuries and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet.  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'

Physical (including neurological) dysfunction based on the following list, is to be evaluated under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and are to be combined under § 4.25 for each separately rated condition.  The evaluation assigned based on the 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The need for special monthly compensation (SMC) is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled 'total.'  However, not every facet has every level of severity.  A 100-percent disability rating is to be assigned if 'total' is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' the overall disability rating is to be assigned based on the level of the highest facet as follows: 0=0 percent; 1= 10 percent; 2=40 percent; and 3=70 percent.  For example, a 70 percent disability rating is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled 'Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified' with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Note (3): 'Instrumental activities of daily living' refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from 'Activities of daily living,' which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms 'mild,' 'moderate,' and 'severe' traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified:  Memory, attention, concentration, executive functions:  0-No complaints of impairment of memory, attention, concentration, or executive functions.  1-A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  2-Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  3-Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.   Total Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Judgment: 0-Normal. 1-Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  

Social Interaction:  0-Social interaction is routinely appropriate.  1-Social interaction is occasionally inappropriate.  

Orientation:  0-Always oriented to person, time, place, and situation.  1-Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system):  0-Motor activity normal.  1-Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

Visual spatial orientation:  1-Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).  

Subjective symptoms:  0-Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are:  mild or occasional headaches, mild anxiety.  1-Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  

Neurobehavioral effects:  0 - One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are:  Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  1-One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.   

Communication:  0-Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  1-Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.  

Consciousness:  Total persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a.

The Veteran contends he should be entitled to a compensable rating, prior to November 22, 2010, for his service-connected TBI with headaches.  After reviewing the record and affording the Veteran the benefit of any reasonable doubt, the Board finds that a level of severity of 1 may be assigned for the memory, attention, concentration, executive functions facet of his TBI residuals.  In that regard, a level of severity 1 is warranted when the Veteran has a complaint of mild loss of memory, but without objective evidence on testing.  Review of the record prior to November 2010 shows that the Veteran had ongoing complaints of memory problems, which were noted on various medical records, but not confirmed by objective testing.  Accordingly, review of the record prior to and effective from November 22, 2010 does not show that a higher level of severity is warranted.  In order for a level of severity of 2 to be assigned, there must be objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  While the Veteran reported problems with memory loss and dementia, such was not confirmed by objective testing, and was initially thought to be due to the Veteran's alcohol/drug abuses.  Further, while there were instances in 2012 that he reported having poor memory and poor concentration, and cognitive impairment was noted, subsequent treatment records and VA examinations he denied problems with concentration and memory.  Therefore, a level of severity of 2 is not warranted for cognitive impairment, based on memory loss, or concentration problems.

With regard to the other facets, to include judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, and communications, review of the competent evidence of record for the whole appeal period does not show that a level of severity higher than 0 is warranted for any facet.  Objective findings on VA treatment records and VA examinations have shown that the Veteran has not had impairment of judgment, social interaction, orientation, visual spatial orientation, neurobehavioral effects, or communication, such that a severity level of 1 or higher is warranted.  Additionally, with regard to the subjective symptoms facet, the record reflects that the Veteran's headaches have been at least in part attributed to his TBI, and, as discussed below, have been assigned a separate rating.  In sum, as only one evaluation is assigned for all the applicable facets, the disability rating assigned is 10 percent based upon the highest severity level of 1 based on problems with memory and concentration.  The preponderance of the competent evidence of record, to include medical treatment records and VA examinations, is against a finding that a higher rating would be warranted.  In this regard, the Board notes that the VA clinicians and physicians have essentially indicated that other than memory problems and headaches, there is no other residual disability resulting from his TBI.  Thus, the Veteran's residuals of TBI more closely approximates the criteria for a 10 percent rating under DC 8045 and a higher initial rating is not warranted at any time during the appeal period.  38 38 C.F.R. §§ 4.7, 4.124a, DC 8045.  Accordingly, the preponderance of the evidence is against the assignment of any higher rating, and the claim for a rating in excess of 10 percent for TBI with headaches must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Migraine and Tension Headaches

The Veteran has been assigned a separate 10 percent disability rating, prior to September 30, 2014, and a 30 percent rating, effective from September 30, 2014, for his service-connected migraine and tension headaches, pursuant to DC 8100.  

DC 8100 provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria and the Court do not define "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  For reference, according to Merriam Webster 's Collegiate Dictionary 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

After reviewing the evidence prior to September 30, 2014, the Board finds that in resolving any in reasonable doubt in favor of the Veteran, the severity of his headaches during that period more nearly approximated the criteria associated with a 30 percent rating.  During that period the Veteran reported having headaches of varying frequency, but that he did not receive any specific treatment other than over-the-counter medications, including acetaminophen.  While his headaches were initially attributed to his alcohol abuse and withdrawal, his headaches were later linked to his head injury in service, and were assessed as having a migraine component.  Additionally, on the VA examination in December 2011, the Veteran reported that his headaches involved light sensitivity and nausea, and it was noted that his headaches lasted less than day, and that he had characteristic prostrating attacks of migraine headache pain, generally 2 to 3 times per week.  The examiner also opined that the Veteran's headaches impacted his ability to work because the headaches limited his concentration and when they were severe, he was unable to carry on his work activities.  Accordingly, the Board finds that prior to September 30, 2014, the criteria for a 30 percent rating for the Veteran's migraine and tension headaches have been approximated.  38 C.F.R. §§ 4.7, 4.124a, DC 8100.

With regard to a higher rating, the Board finds that for the entire appeal period, the Veteran's service-connected headaches do not warrant rating in excess of 30 percent.  In that regard, the headache symptoms he experiences do not more nearly approximate those described under the criteria for a 50 percent rating.  Namely, while the evidence shows that the Veteran has had characteristic prostrating headaches, the weight of the evidence does not show that the characteristic prostrating headaches are very frequent and productive of severe economic inadaptability.  The Board has carefully considered the Veteran's assertions that his headaches are completely prostrating in nature and productive of severe economic inadaptability.  The Board notes that during the course of the appeal, the Veteran has not been working full time, but has worked essentially part time -- in a basket-making and barbeque business.  It is apparent that the Veteran's headaches have impacted his ability to work, especially when his headaches are severe, however, the preponderance of the record is against a showing that his headaches are very frequent and productive of severe economic inadaptability.  In that regard, on the most recent VA examination in 2014, the examiner opined that the Veteran did not have prostrating and prolonged attacks of headache productive of severe economic inadaptability, but noted that his headache condition did impact his ability to work because his he had to miss work when his headaches became severe.  The Board finds that the examination reports and medical records outweigh the lay statements of record concerning the severity of the headaches.  As the weight of the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, the Board finds that a rating in excess of 30 percent is not warranted at any point during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for headaches, and the claim for a rating in excess of 30 percent for migraine and tension headaches must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, supra.

3. Extraschedular Consideration

The Board has also considered whether this case should be referred for extraschedular consideration.  The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the rating criteria contemplate the Veteran's TBI symptoms and headaches symptoms, and provide for higher ratings for more severe symptoms.  Thus, there is no evidence that the Veteran's service-connected disabilities causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  Referral for extraschedular consideration is not warranted.  

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

IV. Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date prior to May 16, 1996, for the grant of service connection for TBI with headaches.  He essentially contends that the effective date should go back to service when he sustained the TBI.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2). 

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  

Review of the record shows that on January 17, 1995, the Veteran submitted a formal claim (VA Form 21-526) for service connection for dementia, which the Veteran noted was documented in Social Security records of June 1992.

In an August 1995 rating decision, the RO denied this claim, essentially finding there was no report or finding of dementia in service treatment records or post-service records.  The Veteran was notified of this decision in August 1995.  

Received from the Veteran on May 16, 1996, was an informal claim for service connection for dementia.  Thereafter, records from the Social Security Administration and private treatment records were submitted showing that the Veteran had been treated for dementia.

By September 1996 rating decision, the RO denied service connection for dementia.  The Veteran perfected an appeal of this issue.

In March 1997, the Veteran filed an informal claim for service connection for head injury due to gunshot wound. 

By March 1997 rating decision, the RO denied service connection for a gunshot wound to the head.  The Veteran perfected an appeal of this issue.

By October 1998 rating decision, the RO characterized the issues as entitlement to service connection for a gunshot wound to the head and entitlement to service connection for a non-psychotic organic brain disorder (claimed as dementia).

In August 2004, these issues came before the Board, and the Board noted that during the course of the appeal, the RO separately adjudicated claims seeking entitlement to service connection for residuals of a gunshot wound to the head and entitlement to service connection for non-psychotic organic brain disorder, claimed as dementia.  The Board noted that the veteran had appealed both issues, and that the Veteran had repeatedly indicated he was claiming service connection for a "head injury", which he alleged was due to a gunshot wound.  The Board noted that the Veteran's service medical records did not document a gunshot wound to the head; instead, these records showed that he was assaulted in April 1982 and struck on the head by a lead pipe, which resulted in a laceration injury requiring 8-10 sutures to repair and a diagnosis of probable post-concussion syndrome.  Given these findings, the Board found that these issues were fairly construed as encompassing a single claim of entitlement to service connection for residuals of an in-service head injury, to include the non-psychotic organic brain disorder.

Thereafter, by June 2011 rating decision, the RO granted service connection for TBI, effective from May 19, 1996, essentially based on the November 2010 VA examination report in which the examiner opined that the Veteran's current cognitive and memory difficulties were secondary to his in-service head injury, based on service treatment records noting a laceration and bump to the scalp.   The RO noted that the effective date was the date of the Veteran's "re-opened claim for dementia, to include headaches".  

By December 2011 rating decision, the RO granted an earlier effective date of May 16, 1996 for service connection for TBI, noting that the Veteran's claim had actually been received on that date.

As noted above, the Veteran seeks an effective date earlier than May 16, 1996 for the grant of service connection for TBI with headaches.  Upon review of the evidence in this case, the Board finds that an earlier effective date of January 17, 1995, is warranted for the grant of service connection for TBI with headaches.  As noted above, the RO denied the Veteran's prior claim for service connection for dementia in an August 1995.  The RO notified the Veteran of the August 1995 rating decision and apprised him of his appellate rights.  However, in the present case, the August 1995 rating decision is not final because within one year of that rating decision, additional medical and lay evidence was submitted pertinent to the dementia claim.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  The private medical records and the Veteran's lay statements are new and material evidence for the claim, and any interim submissions before finality attached to the August 1995 rating decision must be considered by VA as part of the pending appeal for the earlier January 17, 1995, claim for service connection for dementia.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011).  It follows that the August 1995 rating decision did not become final; thus, the date of claim is January 17, 1995.  Further, review of the record shows no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for dementia (or gunshot wound to the head, or TBI with headaches) after his discharge from service in 1982 but before the January 17,1995 effective date assigned.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (1999).  

With regard to the date of entitlement, the term "date entitlement arose" is the date when the claimant met the requirements for the benefits sought, on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  Additionally, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  The date of entitlement in the present case is based on the legal requirements for service connection.  38 C.F.R. § 3.303.  Accordingly, in this case, as to the date of entitlement, in November 2010, the VA examiner diagnosed a cognitive disorder and opined that the Veteran's current cognitive and memory difficulties were secondary to his in-service head injury.  Thus, it can be inferred from the VA examiners' conclusions that the Veteran's TBI symptoms had been present for since the time of his military service.  As such, the criteria for entitlement to service connection for TBI with headaches were arguably met as early as 1982.  Here, however, as indicated above, the date of claim January17, 1995) is later than the date entitlement arose for service connection for TBI with headaches (1982).  Accordingly, the Board concludes that January 17, 1995, is the proper effective date for the award of service connection for TBI with headaches.  38 U.S.C.A. § 5107(b). 


ORDER

Prior to November 22, 2010, a 10 percent rating for TBI with headaches is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for TBI with headaches is denied.

Prior to September 30, 2014, a 30 percent rating for migraine and tension headaches is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A rating in excess of 30 percent for migraine and tension headaches is denied.

An earlier effective date of January 17, 1995, but no earlier, for the grant of service connection for TBI with headaches, is granted, subject to the law and regulations governing the payment of VA monetary benefits.



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


